THE THIRTEENTH COURT OF APPEALS

                                     13-17-00083-CV


                     In the Interest of K.M., I.M., and K.M., children


                                   On appeal from the
                      92nd District Court of Hidalgo County, Texas
                             Trial Cause No. F-1591-11-A


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court.       The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellant and appellee. Appellee is ordered to pay

its costs of the appeal from which it is not exempt by statute.

       We further order this decision certified below for observance.

October 26, 2017